DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a water-in-oil inverse emulsion comprising oil; water; a water-soluble anionic polymer with average molecular weight (AMW) > 3 million Da, 4-14 mol% sulfonated anionic monomers, 0-17 mol% carboxylated anionic monomers, and 69-96 mol% nonionic monomers; inverting agent as listed and emulsifying agent as listed, with weight ratio of inverting agent to emulsifying agent of > 1.8, classified in C09K8/64 or C08L33/26.
II. Claims 9-12, drawn to a method for preparing a fracturing fluid comprising providing an inverse emulsion as above; inverting the inverse emulsion with brine containing >30,000 ppm and a divalent ratio ≥ 0.15, classified in C09K8/602.
III. Claims 13 and 14, drawn to methods for fracturing comprising preparing a fracturing fluid as above; and injecting the fracturing fluid into an underground formation, classified in E21B43/26.
The inventions are independent or distinct, each from the other because:
Inventions II/III and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product can be used in a different process, such as using the product for fracturing with diluting without inversion; or for non-oilfield use, inverting the product without a low-salinity water. 
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as for forming a viscosified flooding fluid and used below fracturing pressure.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined 
This application contains claims directed to the following patentably distinct species:
The specific sulfonated anionic monomer:
“2-acrylamido-2-methylpropane sulfonic acid (ATBS)” (claim 12);
“2-methacrylamido-2-methylpropane acid”;
“styrene sulfonic acid”;
“vinylsulfonic acid”; or
“3-sulfopropyl methacrylate.”
The absence (0 mol%) or presence (>0 mol%) of carboxylated anionic monomer:
And further, if present (>0 mol%), then further the specific carboxylated anionic monomer:
“acrylic acid” (claim 12 if not 0 mol%);
“methacrylic acid”;
“itaconic acid”; or
“maleic acid.”
The specific nonionic monomer:
“acrylamide” (claim 12);
“methacrylamide”;
“N-alkylacrylamides”;
“N-alkylmethacrylamides”;
“N,N dialkylacrylamides”;
“N,N dialkylmethacrylamides”;
“acrylic esters”; or
“methacrylic esters.”
The specific inverting agent
“an ethoxylated nonylphenol preferably having between 4 and 10 ethoxylations”;
“an ethoxylated/propoxylated alcohol preferably having ethoxylations/propoxylations to obtain a total number of carbons of between C10 and C25”;
“an ethoxylated tridecylic alcohol”; or
“an ethoxylated/propoxylated fatty alcohol.”
The specific emulsifying agent:
“sorbitan monooleate”;
“polyethoxylated sorbitan esters”;
“diethanolamide of tall oil fatty acids”; or
“polyethoxylated fatty acids.”
This Species Election is primarily for the purposes of commencing examination, and as examination progresses, equivalents will be grouped.  The species are independent or distinct because, depending on the specific combination of chemicals elected, these would impart different functionalities and interact differently, raising different considerations. In addition, these species are not necessarily obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-11, 13, and 14 are generic.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, as well as (iii) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (iv) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674